RESOLUCIÓN
Vista la solicitud de reinstalación del señor Héctor Gon-zález López y la comparecencia del Colegio de Abogados de Puerto Rico, en la cual se expone que el licenciado Gonzá-lez López satisfizo la cuota anual (razón para su suspen-sión el pasado 12 de marzo), se le reinstala al ejercicio de la abogacía efectivo hoy.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo